ORDER

PER CURIAM:
Appellant Rayshawn Taylor appeals from his conviction of one count of murder in the first degree, § 565.020, three counts of assault in the first degree, § 565.050, four counts of assault of a law enforcement officer in the first degree, § 565.081, and ten counts of armed criminal action, § 571.015. Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).